Name: Commission Regulation (EEC) No 2535/77 of 17 November 1977 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 77 Official Journal of the European Communities No L 294/ 17 COMMISSION REGULATION (EEC) No 2535/77 of 17 November 1977 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 (2), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 2024/77 (4), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to schoolchil ­ dren (5), and in particular Article 4 thereof, Whereas the operation of Commission Regulation (EEC) No 1598/77 of 15 July 1977 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren (6) has shown that certain provisions require amplification in order to avoid administrative difficulties in its prac ­ tical application ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 1598/77 is amended as follows : 1 . Paragraph 2 becomes paragraph 4. 2. New paragraphs 2 and 3 as follows are inserted : *2. In the case of a change in the Community contribution, expressed in units of account or national currency, the contribution for quantities sold at reduced prices in the current month shall be that applicable on the first day of that month.' *3 . Where the quantities of the products referred to in paragraph 1 are expressed in litres, the conver ­ sion from litres to kilograms of the aforesaid products shall be carried out by applying the coeffi ­ cient 103.' Article 2 This Regulation shall enter in force on the third day following its publication in the Official Journal of the European Communities. However, Article 4 (3) of Regulation (EEC) No 1598/77 shall apply with effect from 1 January 1978 , where different national provisions are applied at the time when this Regulation enters into force. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1977. For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 67, 15. 3 . 1976, p. 9 . (3 ) OJ No L 106, 29 . 4. 1977, p. 27 . (4) OJ No L 235, 14. 9 . 1977, p. 1 . (5) OJ No L 131 , 26 . 5 . 1977, p . 8 . (&lt;&gt;) OJ No L 177, 16 . 7 . 1977, p. 22.